DECISION
On February 17, 2016, the Defendant was sentenced to a commitment to the Montana State Prison, for thirty (30) years, with twenty (20) years suspended, for the offense of Amended Count I: Sexual Assault, a Felony, in violation of §45-5-502, MCA. The Defendant is not eligible for release until he has completed Phase 1 of the sexual offender treatment program at the Montana State Prison. The Defendant was designated as a Tier II sexual offender. The Court granted credit for time served in the amount of 314 days.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Dawson County Correctional Facility and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
DATED this 24th day of August, 2016.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.